--------------------------------------------------------------------------------

Exhibit 10.1


ShoreTel, Inc. Fiscal 2012 Executive Incentive Compensation Plan


                The purpose of the ShoreTel, Inc. (the “Company”) Executive
Incentive Compensation Plan (the “Plan”) is to incentivize Company executives,
including the CEO, to achieve key corporate objectives that maximize stockholder
value.  To participate in the Plan, an executive must be employed on a regular
basis and meet other requirements set forth below.


Company Objectives


                Executive Objectives.  The performance objectives for executives
will consist of corporate financial objectives and/or strategic objectives
determined by the Compensation Committee, with the percentages allocated to each
to be determined by the Compensation Committee.  The financial objectives may
consist of pre-defined targets of revenues, non-GAAP operating profit, and any
other GAAP or non-GAAP financial or other operational measures.  In addition,
the amounts payable may be subject to a multiplier for the Company’s  customer
satisfaction ratings. The targets for these metrics will be established by the
Compensation Committee near the beginning of each six-month fiscal period
(July-December and January-June).


CEO Objectives.  The performance objectives for the CEO may differ from the
objectives for executives.   The performance objectives for the CEO will consist
of corporate financial objectives and/or strategic objectives determined by the
Compensation Committee, with the percentages allocated to each to be determined
by the Compensation Committee.  The financial objectives may consist of
pre-defined targets of revenues,  non-GAAP gross margin, non-GAAP operating
margin, and any other GAAP or non-GAAP financial or other operational
measures.  In addition, the amounts payable may be subject to a multiplier for
the Company’s  customer satisfaction ratings. The targets for these metrics will
be established by the Compensation Committee near the beginning of each
six-month fiscal period (July-December and January-June).


In order to receive a bonus under this Plan, minimum achievement thresholds must
be met. The Compensation Committee has discretion to modify the objectives, key
measurement metrics and weighting thereof.


Bonus Pool


                The total amount of incentive compensation available for
distribution to participants under this Plan in each six-month period (the
“Bonus Pool”) is equal to the product of (a) percentage achievement of the
objective targets set forth above, and (b) the sum of each participant’s base
salary for the six-month period multiplied by 100% for the Senior Vice
President, Worldwide Sales and Chief Executive Officer, and 45% for all other
executives.


Individual Target Levels


                Payments to participants are based on the size of the Bonus Pool
and each participant’s individual performance rating. The actual amount paid to
a participant is equal to the product of (a) percentage achievement of the
objective targets, (b) the participant’s base salary for the six-month period,
(c) 100% for Senior Vice President, Worldwide Sales and Chief Executive Officer,
and 45% for all other executives, and (d) the participant’s performance rating.
 
 The CEO will recommend bonus payment allocations for the executive officers
except himself, up to a maximum of 150% of the Bonus Pool. However, to prevent
total bonus payments under this Plan from exceeding the Bonus Pool, each
participant’s performance rating is subject to downward adjustment to reflect
his/her achievement relative to the achievement of other participants.
 
 
 

--------------------------------------------------------------------------------

 
       
Plan Payout
 
                Based on Company performance against the predetermined targets
for each six-month period, the CFO will compute the overall Bonus Pool for the
executives. The CEO will recommend allocation of the Bonus Pool for all
executives other than himself and the Compensation Committee has the authority
to approve payments to same. For the CEO, the Compensation Committee will review
CEO performance against CEO targets and recommend a bonus to the
Board.  Payments will be made in accordance with the Company’s normal payroll
practices following the end of the applicable six-month bonus period.


Other Provisions


 
·
Participation in this plan is not an agreement (express or implied) between the
Plan participant and the Company that the participant will be employed by the
Company for any specific period of time, nor is there any agreement for
continuing or long-term employment. The Plan participant and the Company each
have right to terminate the employment relationship at any time for any reason.
This at-will employment relationship may only be modified by an agreement signed
by the participant and the CEO.



 
·
Any determination of performance, payment or other matter under this plan by the
Board of Directors or Compensation Committee is binding.



 
·
This summary highlights the principal features of the Plan, but does not
describe every situation that can occur. The Compensation Committee retains the
right to interpret, revise, modify or terminate the Plan at its sole discretion
at any time.



 
·
The executive must be employed in a full time capacity for at least three
consecutive months in the six-month bonus period to be eligible to participate
in this Plan, and must be employed at the time bonuses are paid in order to
receive a bonus.



 
·
This Plan is intended to be effective for at least fiscal year 2012, and shall
remain in effect until amended or terminated by the Compensation Committee.

 



--------------------------------------------------------------------------------